Citation Nr: 0929757	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a facial 
dermatological disability claimed as associated with cold 
injury or frostbite.

2.  Entitlement to service connection for residuals of cold 
injury or frostbite of the lower back, neck, and shoulders, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1950 to November 
1952.  He was born in 1929.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is now in effect for tinnitus, rated as 10 
percent disabling; bilateral defective hearing, rated as 10 
percent disabling; residuals of cold injury, left lower 
extremity, rated as 10 percent disabling; residuals of cold 
injury, right lower extremity, rated as 10 percent disabling; 
residuals of cold injury, left upper extremity, rated as 10 
percent disabling; residuals of cold injury, right upper 
extremity, rated as 10 percent disabling;

The Veteran had initially raised the issue of entitlement to 
service connection for posttraumatic stress disorder(PTSD), 
but his VA Form 9, his Substantive Appeal, dated in May 2007, 
and subsequent communications, did not include that as an 
appellate issue.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In communication provided by the Veteran on a VA Form 21-
4138, received in November 2008, he indicated that he was 
scheduled for a specialized cold weather injury evaluation 
the following month in Tucson, AZ, and was scheduled to 
undergo knee surgery as well.  He also specifically asked 
that since he was unable to accommodate any other type of 
hearing, he would like to be scheduled for a videoconference 
hearing at the VARO in Phoenix.  As pointed out by the 
Veteran's representative in an informal presentation dated in 
July 2009, this has not yet been addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be contacted to be 
scheduled for a hearing at the VARO before 
a Veterans Law Judge via 
videoconferencing.  A copy of the notice 
of the scheduling of the hearing to him 
should be placed in the record, keeping in 
mind the 30 day advance notice 
requirements specified at 38 C.F.R. § 
19.76 (2008).

3.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

4.  When the foregoing has been completed, 
VA should readjudicate the claims on the 
basis of all the evidence of record.  If 
the benefits sought are not granted to the 
Veteran's satisfaction, he and he 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity for response.  
Then, the case should be returned to the 
Board, if otherwise in order.  The Board 
intimates no opinion as to any final 
outcome warranted..

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

